Citation Nr: 0807928	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastric 
adenocarcinoma, including as a result of exposure to 
herbicides.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
diabetes mellitus, Type II, including as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 through 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for both gastric 
adenocarcinoma and for diabetes mellitus Type II.  His 
diabetes claim was first denied in a May 2004 rating 
decision.  The veteran filed a timely July 2004 notice of 
disagreement, but did not file a substantive appeal after the 
June 2005 Statement of the Case (SOC).  In December 2005, he 
filed a claim to reopen service connection for diabetes, as 
well as to establish service connection for stomach cancer.  
These claims were denied in the April 2006 rating decision, 
and a notice of disagreement was filed in May 2006.  The 
veteran filed a timely substantive appeal in November 2006.  
Because the diabetes claim had been previously denied, new 
and material evidence is required to reopen the claim.  A 
claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In Kent v. Nicholson, 20 Vet. App. 1, 12 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant. The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision(s) and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial(s). The notification letters issued in 
connection with the issue on appeal address service 
connection, not claims for new and material evidence; 
therefore, they do not comply with the Kent ruling.

This case is not yet ready for a determination as to whether 
new and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus, or as to 
whether the veteran is entitled to service connection for 
stomach cancer.  The record was not fully developed prior to 
the Board's receipt of the claims folder.

The veteran has adamantly maintained that he was on 
Vietnamese soil during service as a result of temporary duty 
assignments.  See January 2008 hearing transcript at page 5, 
November 2006 substantive appeal, June 2006 statement, and 
May 2006 notice of disagreement.  A review of the record 
reveals that parts of the veteran's service medical records 
exist in the claims folder.  However, this does not appear to 
be the complete record (201 file).  Because the veteran's 
complete service personnel record may contain highly relevant 
material, and because such records are in control of a 
federal department or agency, this matter must be remanded so 
that these records can be obtained and associated with the 
claims folder.  
38 C.F.R. § 3.159(c)(2) (2007).

Also missing from the claims folder are potentially relevant 
treatment records.  In particular, the March 2006 VA Form 21-
4142 shows the veteran's report of treatment for his stomach 
cancer at the Memphis, Tennessee, veteran's hospital between 
June 2005 and August 2005.  There are no VA treatment records 
in the claims folder dated after March 2004.  VA's duty to 
assist requires the RO to obtain all relevant VA treatment 
records and associate them with the veteran's claims folder.  
Id.  This duty has not yet been met.  A remand is, therefore, 
required.

There are also incomplete private records in the claims 
folder.  An April 2006 statement from the AHEC Family 
Practice Clinic reports treatment of the veteran for three 
years.  The only other record from this clinic is a single 
record dated in April 2004.  Thus, there appears to also be 
missing private treatment records.  VA has a duty to assist 
the veteran in obtaining these records under 
38 C.F.R. § 3.159(c)(1) (2007).

Finally, in his May 2006 notice of disagreement, the veteran 
reported receipt of Social Security benefits and submitted a 
copy of the October 2005 award letter showing a grant of 
Social Security Administration (SSA) disability benefits.  
The records surrounding this SSA determination should be 
associated with the claims folder.  VA is obligated to obtain 
these records on the veteran's behalf, as they are under the 
control of a federal agency.  38 C.F.R. § 3.159(2) (2007).  

Accordingly, the case is REMANDED for the following action:

1. Advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a back disorder. A claim to 
reopen the diabetes mellitus disorder claim 
was last denied in May 2004. Comply with the 
Kent ruling, and advise the appellant of the 
evidence and information that is necessary 
to reopen his claim. Advise the appellant of 
the element or elements required to 
establish service connection that were found 
insufficient in the previous denial.

2. Ensure that VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(c)(2) has 
been met by obtaining all relevant records in 
the control of a federal department or 
agency, including, but not limited to, the 
veteran's complete service personnel records, 
all relevant VA treatment records, and the 
records associated with the veteran's Social 
Security Administration disability 
determination.

3. Ensure that VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(c)(1) has 
been met by obtaining fully executed 
authorizations to obtain records from the 
veteran's private treatment providers, 
including, but not limited to, the AHEC 
Family Practice Clinic.  Obtain all relevant, 
non-duplicative private treatment records and 
associate them with the claims folder.

4. Readjudicate the veteran's claims. If the 
benefits sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



